Per Curiam.
We have carefully examined the record in this case, and' conclude that the questions involved were purely of fact. As to the quality and condition of the rope, the testimony was conflicting, and the verdict of the jury was conclusive that the defendants failed to perform the duty which the law placed upon them, and that the plaintiff was injured .through the neglect of the defendants, and without carelessness on his part. This case is similar to that of Mikkelsen v. Transportation Co., 9 N. Y. Supp. 741, and our opinion in that case is in point.' Judgment and order denying new trial affirmed, with costs.